The respondent is suspended from the practice of law forthwith, until the further order of this court, as it is determined that the conviction involves a serious crime.
Pursuant to statute (Judiciary Law § 90 [7]) the Grievance Committee for the Second and Eleventh Judicial Districts is authorized to institute and prosecute a disciplinary proceeding in this court as petitioner against the respondent based upon the facts that constituted the crime for which respondent was convicted as contained in the supplemental petition, dated March 18, 1985.
The issues raised by the supplemental petition and the answer are referred to W. Bernard Richland, Esq., as Special Referee to hear and to report his findings which are to be heard together with the issues on the original petition and answer which were referred to him as Special Referee by order of this court dated February 3, 1984. Robert H. Straus, Esq., Chief Counsel to the Grievance Committee for the Second and Eleventh Judicial Districts, Suite 1200, Municipal Building, Brooklyn, New York, is hereby appointed as attorney for the petitioner in the proceedings. Mollen, P. J., Titone, Lazer, Mangano & Gibbons, JJ., concur.